DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on March 9, 2021. Claims 1-20 are pending in the case, with claims 1, 10 and 18 in independent form. Claims 1-3 and 5-19 are currently amended.

Response to Amendment
In a telephone interview with Applicant’s representative Chris J. Volkmann on May 13, 2021, the Examiner indicated that dependent claims 6 would be allowable if rewritten in independent form. Applicant’s representative proposed an Examiner’s Amendment that incorporates the subject matter recited by claim 6 into the independent claims. In a telephone interview on May 18, 2021, an agreement was reached that the proposed and authorized Examiner’s Amendment overcomes the closest known prior art and upon entry, places the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Chris J. Volkmann on May 18, 2021.

The application has been amended as follows: 

1.	(Currently Amended) A computing system comprising:
a processor; and
memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to:
generate a first document by a first content generation application;
instruct a display device to display an application user interface that includes the first document;
receive a selection input that selects a source slide presentation document corresponding to a slide presentation application different from the first content generation application, the source slide presentation document comprising a set of slides, having slide presentation content, in a slide sequence; 
identify a graphical object in the slide presentation content;
parse the slide presentation content to 
automatically identify a data correlation between the first portion and the second portion of the graphical object;
generate an insight based on the data correlation between the first portion and the second portion of the graphical object; 
add the generated insight to the first document in the application user interface;
identify a type of transition between the set of slides; and 
generate a textual transition in the first document based on the identified type of transition.

2.	(Previously Presented) The computing system of claim 1 wherein the instructions cause the computing system to:
identify the graphical object, with corresponding metadata, on a slide in the set of slides; 
identify label information in the metadata corresponding to the graphical object; and
generate a textual summary corresponding to the graphical object based on the label information.

3.	(Previously Presented) The computing system of claim 1 wherein the data correlation represents a pattern in the first and second portions of the graphical object.

4.	(Currently Amended) The computing system of claim 1 wherein the slide presentation content comprises a graphical text object and wherein the instructions cause the computing system to restructure the graphical text object by generating a reformatted representation of the graphical text object, and to add the reformatted representation of the graphical text object to the first document.

5-6.	(Cancelled)

7.	(Previously Presented) The computing system of claim 1, wherein instructions cause the computing system to:
generate, as metadata for the first document, a link to the slide presentation content in the source slide presentation document; and
use the link to the slide presentation content to refresh the first document based on changes to the slide presentation content in the source slide presentation document.

8.	(Currently Amended) The computing system of claim 2 wherein the instructions cause the computing system to: 

restructure the slide presentation content, into restructured content, based on the relevance metric; and
add the restructured content to the first document.

9.	(Currently Amended) The computing system of claim 1, wherein the instructions configure the computing system to: 
restructure the slide presentation content, into restructured content, based on at least one of:
a recipient associated with the first document; or
a prior content restructuring performed by a user; and
add the restructured content to the first document.

10.	(Currently Amended) A computer implemented method, comprising:
generating a first document by a first content generation application; 
instructing a display device to display an application user interface that includes the first document;
receiving a selection input that selects a source slide presentation document corresponding to a slide presentation application different from the first content generation application, the source slide presentation document comprising a set of slides, having slide presentation content, in a slide sequence; 
identifying a graphical object in the slide presentation content; 
parsing the slide presentation content to  identify a first portion of the graphical object and a second portion of the graphical object;
automatically identifying a data correlation between the first portion and the second portion of the graphical object;
generating an insight based on the data correlation between the first portion and the second portion of the graphical object; 
; 
identifying a type of transition between the set of slides; and 
generating a textual transition in the first document based on the identified type of transition.

11.	(Previously Presented) The computer implemented method of claim 10 and further comprising:
identifying the graphical object, with corresponding metadata, on a slide in the set of slides; 
identifying label information in the metadata corresponding to the graphical object; and
generating a textual summary from the slide presentation content based on the label information.

12.	(Currently Amended) The computer implemented method of claim 10 wherein the slide presentation content comprises a graphical text object and further comprising:
generating a reformatted representation of the graphical text object; and
adding the reformatted representation of the graphical text object to the first document.

13.	(Currently Amended) The computer implemented method of claim 10 and further comprising:
restructuring the slide presentation content based on at least one of:
a recipient associated with the first document; or
a prior content restructuring performed by a user; and
adding the restructured content to the first document.

14.	(Cancelled)

15.	(Previously Presented) The computer implemented method of claim 10 and further comprising:

refreshing the first document, using the link to the graphical object, based on a change to the graphical object in the source slide presentation document.

16.	(Currently Amended) The computer implemented method of claim 11, and further comprising:
generating a relevance metric indicative of a relevance of the data represented by the label information in the metadata to the first document; and
 restructuring the slide presentation content, into restructured content, based on the relevance metric; and
adding the restructured content to the first document.

17.	(Previously Presented) The computer implemented method of claim 11 wherein the content generating application that generates the first document comprises a word processing application and wherein generating the textual summary comprises:
generating word processing content for the first document based on the slide presentation content.

18-20.	(Cancelled)

21.	(New)	The computer implemented method of claim 10, wherein the data correlation represents a pattern in the first and second portions of the graphical object.

22.	(New) The computing system of claim 1, wherein the content generating application that generates the first document comprises a word processing application and wherein the instructions cause the computing system to:
generate word processing content for the first document based on the slide presentation content.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest known prior art of record is Sivaji et al. (Pub. No. US 2019/0179916 A1, filed December 12, 2017) hereinafter Sivaji, Oron (Pub. No. US 2011/0161348 A1, published June 30, 2011) and Can et al. (Pub. No. US 2017/0371856 A1, published December 28, 2017) hereinafter Can. 
Sivaji discloses a collaborative text and slide document applications that can parse slide presentation content and identify formatted title, section and body text content in slide presentation content and adding slide content into the electronic document. Sivaji, Figs 1, 10-11, 13A-13B, 14, paragraphs 90, 92-97, 65, 26.
Oron discloses parsing and identifying graph graphical object data in slide presentation content. Oron, paragraphs 62, 70.
Can discloses automatically identifying a first portion of the graphical object and a second portion of the graphical object, automatically identifying a data correlation between the first portion and the second portion of the graphical object and generating an insight based on the data correlation between the first portion and the second portion of the graphical object. Can, Figs 12A-12B, 13B-13C, paragraph 222.
The allowed claims recite subject matter not disclosed by the prior art cited and relied upon in this action. Regarding the independent claims 1 and 10, the cited prior art do not disclose the following limitations, when read as a whole for providing a computer implemented method, comprising generating a first document by a first content generation application instructing a display device to display an application user .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144